
	
		I
		111th CONGRESS
		1st Session
		H. R. 2443
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Neal of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to ambulance services under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Ambulance Access Preservation
			 Act of 2009.
		2.Permanent
			 retention to access to ground ambulance services in rural and urban areas under
			 the Medicare programSection
			 1834(l)(13) of the Social Security Act (42 U.S.C. 1395m(l)(13)) is
			 amended—
			(1)in the heading, by
			 striking Temporary; and
			(2)in subparagraph
			 (A)—
				(A)in the matter
			 preceding clause (i), by striking and before January 1,
			 2010;
				(B)in clause (i), by
			 inserting , or 6 percent if such service is furnished on or after
			 January 1, 2010 after 2010; and
				(C)in clause (ii), by
			 inserting , or 6 percent if such service is furnished on or after
			 January 1, 2010 after 2010; and
				(3)in subparagraph
			 (B), by adding at the end the following new sentence: The preceding
			 sentence shall not apply to payments for services furnished on or after January
			 1, 2010.
			3.Permanent
			 retention to access to ambulance services in super rural areas under the
			 Medicare programSection
			 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is
			 amended by striking and before January 1, 2010,.
		
